229 Ga. 11 (1972)
189 S.E.2d 86
DAVIES
v.
AULT.
27106.
Supreme Court of Georgia.
Submitted March 15, 1972.
Decided April 6, 1972.
Richard Glen Davies, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, Dorothy T. Beasley, Assistant Attorneys General, for appellee.
UNDERCOFLER, Justice.
This appeal is from the remand of the applicant to the custody of the warden after a habeas corpus hearing. Held:
1. The appellant contends that because the respondent refused to immediately forward a copy of the habeas corpus court transcript to him he has been deprived of the opportunity to study the record and prepare a thorough brief to this court. He states that he received the transcript on February 25, 1972, and the time for filing his brief had almost expired. He filed a brief in this court on February 28, 1972. On March 1, 1972, the appellant was advised that under Rule 17 (a) he could file additional briefs in this court at any time before decision.
It follows that this contention is without merit.
2. The appellant contends that he understood at the time he plead guilty he would be allowed to pay the court costs *12 and fees and be released from custody. He testified to this effect at the habeas corpus hearing.
The record shows that the transcript of the hearing on the plea of guilty was introduced in evidence at the habeas corpus proceeding. This transcript shows that the trial court specifically asked the appellant: "Has the District Attorney, or your lawyer, or any policeman, law officer or anyone else made any promises to you to influence you to plead guilty?" The appellant answered in the negative.
There is no merit in this contention of the appellant.
3. The appellant contends that "The court below erred in holding that appellant had never indicated to the court that he was not guilty of the charge upon which he was being tried."
Irrespective of this contention, the record shows that the appellant at the hearing of the guilty plea voluntarily, knowingly and intelligently waived his right to trial by jury and entered a plea of guilty.
There is no merit in this contention.
Judgment affirmed. All the Justices concur.